Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

SILICONE-BASED ENERGY STORAGE DEVICE WITH ELECTROLYTE CONTAINING CROWN ETHER BASED COMPOUNDS

Examiner: Adam Arciero	SN: 16/749,329	Art Unit: 1727	February 10, 2022 

DETAILED ACTION
The Application filed on January 22, 2020 has been received. Claims 1-16 are currently pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 8 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a It is unclear as to how much FEC can be present to read on the claimed invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “about”.
The term “substantially” in claim 9 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much non-fluorine containing cyclic carbonate can be present to read on the claimed invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “substantially”.
The term “about” in claim 11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the amount of Li-containing salt is present to read on the claimed invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “about”.
The term “about” in claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much silicon and carbon can be present to read on the claimed invention. For the purposes of .
The term “types” in claim 15 is a relative term which renders the claim indefinite. The term “types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what carbon phases can be present and what phases cannot be to read on the claimed invention. For the purposes of compact prosecution, the claim will be read without the word “types”.
The term “substantially” in claim 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much continuous phase of carbon can be present to read on the claimed invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “substantially”.
The term “about” in claim 16 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how much silicon can be present to read on the claimed invention. For the purposes of compact prosecution the Examiner will construe the claim to read without the word “about”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0187071 A1; as found in IDS dated 07/29/2021) in view of Tang et al. (US 2018/0342758 A1; as found in IDS dated 07/29/2021).
As to Claims 1-4, 6-8 and 10-11, Wang et al. discloses a lithium battery, comprising: an anode; a cathode; a separator between said anode and said cathode; and a nonaqueous electrolyte (Abstract, paragraphs [0013]). Wang further discloses wherein the electrolyte comprising: 1.2M of a fluorine-containing lithium salt (LiPF6) dissolved in a nonaqueous solvent having a cyclic ether based compound; ethyl methyl carbonate (linear carbonate); fluoroethylene carbonate in a concentration of 10wt% (cyclic carbonate) (paragraphs [0026, 0053], Example 7, claims 2, 10). Wang does not specifically disclose the claimed crown ether compound.
However, Tang et al. teaches of an electrolyte for a battery comprising a crown ether based compound represented by formula 1, (18-crown-6, 12-crown-4) (Abstract; paragraph [0079], Table 7, claim 13). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Wang to comprise the claimed crown ether bases compound because Tang teaches that damage to the negative current collector can be prevented (paragraph [0039]).
As to Claim 5, Wang does not specifically disclose wherein the electrolyte comprises one of the claimed solvents.

However, Tang teaches wherein the electrolyte solvents can comprise methyl acetate or ethyl acetate (paragraph [0016]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the electrolyte of Wang to further comprise methyl acetate or ethyl acetate because Tang teaches that damage to the negative current collector can be prevented (paragraph [0039]).
As to Claim 9, Wang discloses wherein the electrolyte is free of non-fluorine containing cyclic carbonates (Example 7).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0187071 A1; as found in IDS dated 07/29/2021) in view of Tang et al. (US 2018/0342758 A1; as found in IDS dated 07/29/2021) as applied to claims 1-14 above and in further view of Idota et al. (US 6,235,427 B1).
As to Claims 15-16, modified Wang does not specifically disclose the claimed anode material.
However, Idota teaches of a battery comprising an anode material comprising silicon particles and carbon, wherein the carbon is in an amount of 5-1900 wt% (Abstract, col. 2, lines 14-17 and col. 8, lines 5-26). This range overlaps with the claimed range. The courts have held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05, I. In addition, the courts have held that generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05, II, A. At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the anode of modified Wang to comprise the claimed structure because Idota teaches that a battery with improved energy quantity and cycle life is provided (col. 1, lines 61-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727